J-A25025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 ELIJAH MOORER, JR.                        :
                                           :
                     Appellant             :   No. 1704 MDA 2019

           Appeal from the PCRA Order Entered October 11, 2019
    In the Court of Common Pleas of Centre County Criminal Division at
                      No(s): CP-14-CR-0000532-2013


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                        FILED NOVEMBER 19, 2020

     Appellant, Elijah Moorer, Jr., appeals pro se from the order entered on

October 11, 2019, which denied his serial petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We dismiss this

appeal.

     This Court has previously explained:

          on December 9, 2013, Appellant pled guilty to multiple counts
          of drug delivery and violations of the Uniform Firearms Act.
          On March 12, 2014, the trial court imposed 36 to 72 years of
          incarceration. On March 31, 2015, the trial court imposed
          the same term without relying on any mandatory minimums,
          thereby bringing the sentence into compliance with Alleyne
          v. United States, 133 S.Ct. 2151 (2013). This Court
          affirmed the judgment of sentence on March 22, 2016.
          [Commonwealth v. Moorer, 141 A.3d 591 (Pa. Super.
          2016) (unpublished memorandum) at 1-10.]

Commonwealth v. Moorer, 198 A.3d 464 (Pa. Super. 2018) (unpublished

memorandum) at 1.
J-A25025-20



      On February 29, 2016, Appellant filed a timely, pro se PCRA petition.

The PCRA appointed counsel to represent Appellant during the proceedings

and counsel filed an amended petition on Appellant’s behalf. Nevertheless,

the PCRA court denied Appellant relief on his petition and, on September 18,

2018, this Court affirmed the PCRA court’s order. Id. at 1-6.

      Following our September 18, 2018 memorandum opinion, Appellant

began filing innumerable pro se petitions and amended petitions, where he

sought relief from his judgment of sentence.          The PCRA court denied

Appellant’s requests for relief in various orders and Appellant filed a notice of

appeal.

      Appellant’s brief to this Court is approximately 240 pages long and

exceeds 50,000 words. This is in flagrant violation of Pennsylvania Rule of

Appellate Procedure 2135, which mandates that “[a] principal brief shall not

exceed 14,000 words.” Pa.R.A.P. 2135(a)(1) (emphasis added). Appellant

has also violated our Rules of Appellate Procedure, in that: Appellant's brief

does not contain “a certificate of compliance with the word count limit,” as

required by Rule 2135(a)(1) and (d); Appellant failed to attach the relevant

trial court opinions to his brief, as required by Rule 2111(a)(10) and (b); and,

Appellant has not divided his argument section “into as many parts as there

are questions to be argued,” as required by Rule 2119(a). We further note

that Appellant’s statement of questions involved lists 131 separate legal

issues.




                                      -2-
J-A25025-20



      Considering the length of Appellant’s brief and the multitude of issues

Appellant has attempted to include in the brief, Appellant’s failure to comply

with our Rules of Appellate Procedure substantially impedes our ability to

conduct meaningful appellate review of Appellant’s claims, as we are unable

to discern the issues Appellant wishes this Court to review.        As such, we

dismiss this appeal. See Pa.R.A.P. 2101 (“[b]riefs and reproduced records

shall conform in all material respects with the requirements of [our] rules as

nearly as the circumstances of the particular case will admit, otherwise they

may be suppressed, and, if the defects are in the brief or reproduced record

of the appellant and are substantial, the appeal or other matter may be

quashed or dismissed.”); see also Commonwealth v. Postie, 110 A.3d

1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers no

special benefit upon an appellant. Accordingly, a pro se litigant must comply

with the procedural rules set forth in the Pennsylvania Rules of the Court”).

      Commonwealth’s application to quash appeal denied. Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                      -3-
J-A25025-20




              -4-